Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Objections
Claim 2-20 are objected to because of the following informalities:  
In claim 2, the phrase “being raised with respect to” would read more clearly if reworded to --spaced axially upward from--.
In claim 7, the phrase “intended to rest on a covering element” would read more clearly if reworded to --supported by a covering element--. 
In claim 8, the phrase “arranged internally to said at least one abutment surface” would read with greater clarity if reworded to --arranged radially inward of said at least one abutment surface--.
In claim 11, the limitation “the latter facing inside said at least one internally hollow body” would read with greater clarity if amended to --the at least one O-ring faces said at least one internally hollow body in a radially inward direction--. 
In claim 18, the limitation “proceeding from the inside of said at least one internally hollow body” would read with greater clarity if reworded to --in a radial direction with respect to said at least on internally hollow body--. 
Appropriate correction is required.


Claim Interpretation
The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof. 

The following is a quotation of pre-AIA  35 U.S.C. 112, sixth paragraph:
An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.

The claims in this application are given their broadest reasonable interpretation using the plain meaning of the claim language in light of the specification as it would be understood by one of ordinary skill in the art.  The broadest reasonable interpretation of a claim element (also commonly referred to as a claim limitation) is limited by the description in the specification when 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is invoked. 
As explained in MPEP § 2181, subsection I, claim limitations that meet the following three-prong test will be interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph:
(A)	the claim limitation uses the term “means” or “step” or a term used as a substitute for “means” that is a generic placeholder (also called a nonce term or a non-structural term having no specific structural meaning) for performing the claimed function; 
(B)	the term “means” or “step” or the generic placeholder is modified by functional language, typically, but not always linked by the transition word “for” (e.g., “means for”) or another linking word or phrase, such as “configured to” or “so that”; and 
(C)	the term “means” or “step” or the generic placeholder is not modified by sufficient structure, material, or acts for performing the claimed function. 
Use of the word “means” (or “step”) in a claim with functional language creates a rebuttable presumption that the claim limitation is to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites sufficient structure, material, or acts to entirely perform the recited function. 
Absence of the word “means” (or “step”) in a claim creates a rebuttable presumption that the claim limitation is not to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is not interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites function without reciting sufficient structure, material or acts to entirely perform the recited function. 
Claim limitations in this application that use the word “means” (or “step”) are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action. Conversely, claim limitations in this application that do not use the word “means” (or “step”) are not being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action.
The following claim limitations are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph:
The recited tightening means in claim 1.
The recited sealing means in claim 10.
The recited centering means in claim 15. 


Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.



The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-20 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at the time the application was filed, had possession of the claimed invention.
In claim 1, last two lines, the limitation “tightening means … inserted for the tightening of said at least upper element with said at least one lower element” is not supported is not supported by the originally filed disclosure in a manner that would reasonably convey that the inventor had possession of the instant invention.  The disclosure does not adequately set forth sufficient structure, material, or acts for performing the recited tightening function.  There is functional discussion of using tightening means for performing the function in the specification but there are no specific structures, components or hardware disclosed for doing so.  Further, the specification fails to disclose whether the tightening means are an installed component of the pump or if they are a separate tool all together. 

Claims 1-20 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
In claim 1, the limitation “tightening means … inserted for the tightening of said at least upper element with said at least one lower element”  ” invokes 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. However, the written description fails to disclose the corresponding structure, material, or acts for performing the entire claimed function and to clearly link the structure, material, or acts to the function, as set forth in the aforesaid rejection.  Further, it is not clear if the tightening means are part of the pump or a separate tool or clamp that serves to position the upper and lower elements together rending the scope of this limitation unclear.   Therefore, the claim is indefinite and is rejected under 35 U.S.C. 112(b) or pre-AIA  35 U.S.C. 112, second paragraph. The corresponding indefiniteness of the recited device makes determining the intended scope and coverage of the claims unclear.  In re Donaldson Co., 29 USPQ2d 1845, 1850 (Fed. Cir. 1994).
Applicant may:
(a)        Amend the claim so that the claim limitation will no longer be interpreted as a limitation under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph; 
(b)        Amend the written description of the specification such that it expressly recites what structure, material, or acts perform the entire claimed function, without introducing any new matter (35 U.S.C. 132(a)); or 
(c)        Amend the written description of the specification such that it clearly links the structure, material, or acts disclosed therein to the function recited in the claim, without introducing any new matter (35 U.S.C. 132(a)).
If applicant is of the opinion that the written description of the specification already implicitly or inherently discloses the corresponding structure, material, or acts and clearly links them to the function so that one of ordinary skill in the art would recognize what structure, material, or acts perform the claimed function, applicant should clarify the record by either: 
(a)        Amending the written description of the specification such that it expressly recites the corresponding structure, material, or acts for performing the claimed function and clearly links or associates the structure, material, or acts to the claimed function, without introducing any new matter (35 U.S.C. 132(a)); or 
(b)        Stating on the record what the corresponding structure, material, or acts, which are implicitly or inherently set forth in the written description of the specification, perform the claimed function. For more information, see 37 CFR 1.75(d) and MPEP §§ 608.01(o) and 2181.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-6 are rejected under 35 U.S.C. 103 as being unpatentable over Canatella et al. (U. S. Patent Application Publication No. 2017/0361001) in view of  Ohara (U. S. Patent No. 5803720).
As to claim 1, Canatella et al discloses a magnetic levitation centrifugal pump (FIG.’s 1-19, Abstract, two related embodiments disclosed) comprising: 
 at least one internally hollow body (FIG. 3, inside of housing part 210 as shown) provided with at least one inlet connector 212 and with at least one outlet connector 214 (para. 0045) for blood (para. 0038, extracorporeal blood flow), where said at least one internally hollow body comprises at least one lower element 230 and at least one upper element 210 (para. 0044) which are mutually coupled to each other; and
 at least one rotor element 250 (para. 0049, impeller) housed inside said at least one internally hollow body and provided with at least one portion made of magnetic material (para. 0051, “magnets located in or on the impeller 250”),  said at least one rotor element 250 being magnetically commanded in rotation about an axis of rotation (Id., “magnetically coupled”), without contact, 
 said at least one upper element has at least one perimeter flange (refer to an Annotated copy of Canatella FIG. 3 attached below, as shown and indicated) for coupling and at least one substantially dome-shaped body (term substantially dome-shaped interpreted broadly in light of Applicant’s disclosed dome-shaped body 17) projecting from said perimeter flange (as shown), 
said at least one outlet connector 214 is associated with said at least one substantially dome-shaped body (shown) and is spaced away from said perimeter flange (as shown), between said outlet connector 214 and said perimeter flange being defined an air space (shown, the term air space is interpreted broadly as a location proximate to a surface of the flange) inside which mutual tightening means can be inserted for the tightening of said upper element with said lower element (Annotated Canatella FIG. 3, as shown and indicated - functional limitation requiring a surface for applying a force to tighten the parts together, i. e., the indicated upper element surface shown is capable of the claimed function within the broadest reasonable interpretation of the terms in light of the 112 issues set forth above).
Canatella is silent as to a stator element associable with said one internally hollow body.  Canatella discloses a magnetically coupled impeller driven by motor 134 (para. 0040), but does not disclose a stator per se.  In this regard, Ohara teaches a centrifugal blood pump with similar magnetically suspended rotor and a stator (FIG. 8, col. 7, lls. 47-50).  With this in mind, it would have been obvious to one having ordinary skill in the art before the effective filing date of the instant application to provide a stator in the manner claimed in order to drive the rotor magnetically as indicated by Ohara, Id.

    PNG
    media_image1.png
    615
    704
    media_image1.png
    Greyscale

Annotated Canatella FIG. 3 

As to claim 2, Canatella discloses said perimeter flange defines at least one coupling surface (Annotated Canatella FIG. 3, as shown and indicated) with said lower element 230, said outlet connector 214 being raised with respect to said coupling surface 230 (as shown).
As to claim 3, Canatella discloses said coupling surface is substantially flat (as shown).
As to claim 4, Canatella discloses said at least one perimeter flange defines at least one top surface opposite said at least one coupling surface and said at least one outlet connector is spaced away from said least one top surface (Annotated Canatella FIG. 3, as shown and indicated).
As to claim 5, Canatella discloses said at least one substantially dome-shaped body extends from at least one top surface (Annotated Canatella FIG. 3, as shown and indicated).
As to claim 6, Canatella discloses said air space is defined between said at least one top surface and said at least one outlet connection (Annotated Canatella FIG. 3, as shown and indicated).

Claims 7-12 are rejected under 35 U.S.C. 103 as being unpatentable over Canatella et al. (U. S. Patent Application Publication No. 2017/0361001) in view of  Ohara (U. S. Patent No. 5803720) as applied to claim 6 above, further in view of Muizelaar et al. (U. S. Patent Application Publication No. 2014/0017073).
As to claim 7, Canatella further discloses said at least one perimeter flange defines at least one abutment surface (Annotated Canatella FIG. 3, as shown and indicated, see also FIG. 19) turned to the same side as said at least one coupling surface (shown), and at least one holding surface (other side of abutment surface), opposite said abutment surface and spaced away from said outlet connector 214 , said air space being positioned between said at least one, holding surface and said at least one outlet connector 214 (shown).  However, Canatella, as modified,  is silent as to the abutment surface resting on a covering element of the stator element.  In this regard, Muizelaar teaches a centrifugal pump with a flange proximate seal 147 that has a surface resting on a stator covering element 120 (FIG. 11, as shown) of its housing arrangement.  With this in mind, it would have been obvious to one having ordinary skill in the art before the effective filing date of the instant application to modify Canatella by extending its flange and abutment surface so that it rests on a stator covering element in order to connect its pump head to a stator housing in a sealed manner as demonstrated by Muizelaar. 
As to claim 8, once modified, the applied art further teaches said at least one coupling surface (Annotated Canatella FIG. 3, shown) and said least one top surface are arranged internally (as they are located radially inward) to said abutment surface (Canatella, as modified by Muizelaar, showing surface engaging stator covering element) and to said holding surface (Canatella), respectively.
As to claim 9, once modified, Canatella further discloses said at least one top surface is arranged on the same side as said at least one holding surface and is staggered with respect thereto (Annotated Canatella FIG. 3, as shown, note shading of holding surface arranged at a different level staggered from the top surface).
As to claim 10, Canatella is silent as to sealing means between said coupling surface and said at least one lower element.  In this regard, Muizelaar teaches providing a seal 147 (para. 0046, forming disclosed sealing means) between its coupled housing parts (para. 0046, between volute and boot – interpreted as equivalent to recited coupling surface of the upper element and lower element).  Therefore, it would further have been obvious to one having ordinary skill in the art to modify Canatella with a seal arranged in the manner claimed so as to provide a fluid barrier between the components as taught by Muizelaar, Id.
As to claim 11, upon modification, Muizelaar further teaches said sealing means 147 comprise at least one O-ring (FIG. 11, as shown), the latter facing inside said hollow body (under the broadest reasonable interpretation of the term because the seal has a side surface arranged facing the hollow body, upon modification ).
As to claim 12, Canatella discloses said outlet connector 214 is oriented transversely with respect to said axis of rotation (FIG. 2, as clearly shown).

Claims 13-17 rejected under 35 U.S.C. 103 as being unpatentable over Canatella et al. (U. S. Patent Application Publication No. 2017/0361001) in view of  Ohara (U. S. Patent No. 5803720) and Muizelaar et al. (U. S. Patent Application Publication No. 2014/0017073) as applied to claim 12 above, further in view of Reeves et al.  (U. S. Patent Application Publication No. 2006/0222533).
As to claim 13, the applied art is discussed above but is silent as to the outlet connector is inclined with respect to said at least coupling surface.  In this regard, Reeves teaches a centrifugal blood pump having an outlet 216 inclined with respect to its housing coupling surfaces (FIG. 4,  as shown, axis of outlet forms an acute angle with plane perpendicular to rotation axis).  With this in mind, it would have been obvious to one having ordinary skill in the art before the effective filing date of the instant application to provide an inclined outlet connector so as to connect to an outlet hose on the same side as the inlet as shown by Reeves as a matter of common sense. 
As to claim 14, once modified, Reeves further teaches said outlet connector is inclined with respect to said axis of rotation by an angle of less than 90 degrees (as shown).
As to claim 15, Canatella discloses said upper element 210 and said lower element 230 are provided with corresponding centering means 216, 217, 234 (FIG.’s 11 and 12, para. 0090, pawls 216, barb 217 and slots 234 interpreted as an equivalent to Applicant’s disclosed centering means) which are adapted to ensure their correct mutual positioning.
As to claim 16, Canatella discloses said centering means 216, 217, 234 comprise at least one relief 216, 217 (Id., pawl 216, barb 217 – forming recited relief) defined on one of either said at least one coupling surface or said at least one lower element (Id, as shown) and at least one recess 234 (slots) defined on the other of either said at least one lower element or said at least one coupling surface, where said relief 216. 217 is adapted to be inserted in said recess following the coupling of said at least one upper element  210 to said at least one lower element 230, Id.
As to claim 17, once modified, Canatella discloses said at least one relief 216, 217 and said at least one recess 234 are adapted to be locked together (Id., “mechanically latched together”) and are adapted to define said sealing means (upon modification).




Allowable Subject Matter
Claims 18-20 would be allowable if rewritten to overcome the rejection(s) under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), 2nd paragraph, set forth in this Office action and to include all of the limitations of the base claim and any intervening claims.


Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to KENNETH J HANSEN whose telephone number is (571)272-6780. The examiner can normally be reached Monday - Friday 7:00 AM - 4:00 PM (EST).
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Devon Kramer can be reached on (571) 272-7118. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/KENNETH J HANSEN/           Primary Examiner, Art Unit 3746